Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Corrected Notice of Allowance
Drawings
 
1.	New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because allowable subject matter is not show in the drawing.  Fig. 5 only shows gate driving signal during an image holding period (see Applicant’s Fig. 5 and [0074 of US 20210118378).  Drawing are objected since, e.g.  the limitations of "a first gate control signal, a second gate control signal, a first data control signal, a second data control signal and supply the first and second gate signals to the gate driver and supply the first and second data control signals to the data driver during each of the refresh period and the image holding period" as cited in claims 1 and 11.   The specification disclose the first scan signal(Scan1) through a first gate line(GL1) and the second scan signal(Scan2) through a second gate line(GL2)(see Figs. 1-2 and [0042] of US 20210118378); only the first scan signal(Scan1) is applied to turn on switches (T2 and T4) to apply Vini signal to the storage capacitor(C)(see Fig. 2 and [0068]), the switches (T2 and T4) is off(see Figs. 2, 5; [0075]), EM1 and EM2 supplied to DT and T5 to keep a pixel(P) is on(see Applicant’s disclosure [0082]) and the Scan 2 may applied to T1 to applied compensation voltage to the pixel(P)(See Figs. 1-2, 4, 5, [0053-0054, 0057, 0058, 0064]).  It is unclear why the first and second gate signals are applied during each refresh period and image holding period. 

Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

EXAMINER’S AMENDMENT


2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Nathan Lee on 05/11/2022.  Antecedent basis error has been identified in claims 1 and 11.  Antecedent basis error has been fixed in claims 1 and 11. 


3.	Claims 1 and 11 should be appeared as bellows:

1. (Currently Amended) A display device, comprising: a display panel provided with a plurality of sub pixels and configured to display an image; and a timing controller configured to align image data in accordance with a driving frequency of the display panel, to supply the aligned image data to a data driver, and to control an output timing of a gate driving signal of a gate driver, wherein the data driver consecutively supplies an image data voltage based on the image data to each of the sub pixels during a refresh period set based on the driving frequency of the display panel, and supplies a reference compensation voltage to each of the sub pixels and drives each of the sub pixels to maintain the image data voltage during an image holding period, wherein the timing controller is configured to: generate a first gate control signal and a first data control signal such that each of the sub pixels consecutively displays an image during the refresh period, generate a second gate control signal and a second data control signal to maintain an image displayed by each of the sub pixels on the basis of a unit of each frame during the image holding period, and supply [[the]] a first and a second gate signals to the gate driver and supply the first and the second data control signals to the data driver during each of the refresh period and the image holding period.

11. (Currently Amended) A driving method of a display device, comprising: aligning image data in accordance with a driving frequency of a display panel, supplying the aligned image data to a data driver and controlling a driving timing of the data driver; controlling an output timing of a gate driving signal of a gate driver to drive a plurality of sub pixels provided at the display panel; and driving the plurality of sub pixels such that the plurality of sub pixels displays an image by driving of the data driver, the driving the plurality of sub pixels to display an image including: consecutively supplying an image data voltage based on the image data to each of the sub pixels during a refresh period set based on the driving frequency of the display panel; and supplying a reference compensation voltage to each of the sub pixels and driving each of the sub pixels during an image holding period such that the image data voltage is maintained, wherein the controlling a driving timing of a data driver includes generating a first gate control signal and a first data control signal such that each of the sub pixels consecutively displays an image during the refresh period, generating a second gate control signal and a second data control signal to hold an image displayed by each of the sub pixels on the basis of a unit of each frame during the image holding period, and supplying [[the]] a first and a second gate signals to the gate driver and supplying the first and the second data control signals to the data driver during each of the refresh period and the image holding period.

 Allowance

Claims 1-2, 4-12 and 14-18 are allowed. Reasons for Allowance:

Regarding claim 1:
The closest art of record singly or in combination fails to teach or suggest the limitations “a first gate control signal and a first data control signal such that each of the sub pixels consecutively displays an image during the refresh period, generate a second gate control signal and a second data control signal to maintain an image displayed by each of the sub pixels on the basis of a unit of each frame during the image holding period, and supply the first and second gate signals to the gate driver and supply the first and second data control signals to the data driver during each of the refresh period and the image holding period (see Applicant’s disclosure [0034-0037], and Figs. 1 and  5 ” with all other limitations as recited in claims 1 and 4 .

Regarding claim 4:  	

 	The closest art of record singly or in combination fails to teach or suggest the limitations “ wherein the data driver consecutively supplies an image data voltage based on the image data to each of the sub pixels during a refresh period set based on the driving frequency of the display panel, and supplies a reference compensation voltage to each of the sub pixels and drives each of the sub pixels to maintain the image data voltage during an image holding period, wherein the gate driver is configured to respond to a first gate control signal input from the timing controller during the refresh period, to consecutively generate a plurality of first and second scan pulses and a plurality of first and second light emission control signals, and to supply the generated scan pulses and light emission control signals to each of the sub pixels, and to respond to a second gate control signal input from the timing controller during an image display period, and to consecutively generate the plurality of first and second scan pulses and the plurality of first and second light emission control signals and to supply the generated scan pulses and light emission control signals to each of the sub pixels at a timing the same as or different from the refresh period” with all other limitations as recited in claim 4.

Regarding claim 5:
The closest art of record singly or in combination fails to teach or suggest the limitations “a timing controller configured to align image data in accordance with a driving frequency of the display panel, to supply the aligned image data to a data driver, and to control an output timing of a gate driving signal of a gate driver, wherein the data driver consecutively supplies an image data voltage based on the image data to each of the sub pixels during a refresh period set based on the driving frequency of the display panel, and supplies a reference compensation voltage to each of the sub pixels and drives each of the sub pixels to maintain the image data voltage during an image holding period ([0034-0037], Figs. 1 and 5 ” with all other limitations as recited in claim 5.

Regarding claim 11:
The closest art of record singly or in combination fails to teach or suggest the limitations “consecutively supplying an image data voltage based on the image data to each of the sub pixels during a refresh period set based on the driving frequency of the display panel; and supplying a reference compensation voltage to each of the sub pixels and driving each of the sub pixels during an image holding period such that the image data voltage is maintained, wherein the controlling a driving timing of a data driver includes generating a first gate control signal and a first data control signal such that each of the sub pixels consecutively displays an image during the refresh period, generating a second gate control signal and a second data control signal to hold an image displayed by each of the sub pixels on the basis of a unit of each frame during the image holding period, and supplying [[the]] a first and a second gate signals to the gate driver and supplying the first and the second data control signals to the data driver during each of the refresh period and the image holding period (see, Applicant’s disclosure, [0034-0037], Figs. 1 and 5)” with all other limitations as recited in claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Pertinent Art

5.	Pertinent Art of Record US 20180158418   and US 20180005576 discloses display Devices. 
Inquiry

6.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Shaheda Abdin whose telephone number is (571) 270-1673. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 

 /SHAHEDA A ABDIN/ Primary Examiner, Art Unit 2692